DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 July 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Claim 1 calls for using “vectors of data points respectively representing the first and second measurements”. A vector is a quantity which has magnitude and direction, usually a line segment (see https://www.merriam-webster.com/dictionary/vector); the first and second measurements as presented each result in a single measurement of data. The disclosure does not provide any working examples or guidance of how to create a vector from a single data point, nor is such a calculation standard in the prior art. As such, one of ordinary skill in the art at the time the invention was filed would not be enabled to use the first measurement to create a first vector and the second measurement to create a second vector without undue experimentation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 calls for using “vectors of data s for finding a vector of each measurement, which would require obtaining more than one measurement at each of the first and second times, or using other unspecified data from some other source which would enable the creation of a vector. It is entirely unclear what data is used in the vector-creation process. 
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The claims as presented cannot be further treated on the merits.
Regarding claim 25, the claim calls for removing noisy data during motion; only one measurement is performed, such that it is not clear what might be removed or what might be retained after removing the data from the only measurement.
Regarding claim 26, the claim calls for comparing the vectors to average vectors; it is unclear what comparison is being performed and how it relates to the comparison of the vectors to each other as set forth in claim 1. Is this comparison an additional step of comparison? When does it take place relative to comparing the vectors of the first and second measurements? Are both the vectors of the first and second measurements each compared to a plurality of average vectors? Or does “average vectors” refer to use of two different average vectors, one for comparison with the vector of the first measurement and one for comparison 

	Response to Arguments
Applicant's arguments filed 4 May 2020 have been noted; Applicant’s arguments regarding previously applied references are noted but, as no art can be applied against the claims in their current state, the arguments will not be addressed at this time and will be revisited if still applicable once the other issues have been resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791